DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"computing device" in claims 11.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites:
identifying a model of a first material, the model of the first material is configured to output parameter values of the additive manufacturing system based on one or more parameter objectives for a component formed with the first material; 
identifying a model of a second material, the model of the second material is configured to output parameter values of the additive manufacturing system based on one or more parameter objectives for a component formed with the second material;
identifying observed data from a plurality of samples having a gradient of the first material and the second material, wherein for each sample of the plurality of samples, the observed data includes a set of parameter values used by the additive manufacturing system to form the sample and an associated measured value for each of one or more parameter objectives for the multi-material component; and
establishing operating parameter values for the additive manufacturing system to form, at least in part, the multi-material component using the first material and the second material based on the model of the first material, the model of the second material, and the observed data.
The limitation of identifying a model of a first or second material, the model of the first or second material is configured to output parameter values of the additive manufacturing system based on one or more parameter objectives for a component formed with the first or second material, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” and “output parameter values” in the context of this claim encompasses the user manually lookup or construct a model that correlating parameter values with desired properties, as long as the model is very simple. 
Similarly, the limitation of identifying observed data from a plurality of samples having a gradient of the first material and the second material, wherein for each sample of the plurality of samples, the observed data includes a set of parameter values used by the additive manufacturing system to form the sample and an associated measured value for each of one or more parameter objectives for the multi-material component, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identifying” in the context of this claim encompasses the user manually look up the observed data, as long as the observed data are very simple. 
Similarly, the limitation of establishing operating parameter values for the additive manufacturing system to form, at least in part, the multi-material component using the first material and the second material based on the model of the first material, the model of the second material, and the observed data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “establishing” in the context of this claim encompasses the user manually selecting or calculating operating parameter values based on the models and observed data, as long as the models and the observed data are very simple. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “wherein the operating parameter values are configured to result in the multimaterial component having predetermined values of at least one of the one or more parameter objectives for the multi-material component”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claims 2-15, similar to claim 1, the claims recites identifying…, establishing …, developing …, and developed …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “wherein the predetermined values of each of the one or more parameter objectives for the multi-material component occur at a gradient mixture location of the multi-material component that is the same as the gradient mixture location at which observed data is taken from the plurality of samples.” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Similar to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited receiving ... and execute …, that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “computer readable medium” and "computing device",  are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal – claims 11-16 recite “computer readable medium” that could be transitory.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “one of: 1) one or more parameter objectives for a component formed with only the first material and 2) one or more parameter objectives for a multi-material component at a location of the multi-material component formed with only the first material” and “one of: 1) one or more parameter objectives for a component formed with only the second material and 2) one or more parameter objectives for a multi-material component at a location of the multi-material component formed with only the second material”. 1) and 2) are not compatible with each other. For examination purpose, “one of: 1) one or more parameter objectives for a component formed with only the first material and 2) one or more parameter objectives for a multi-material component at a location of the multi-material component formed with only the first material” will be construed as “one of: 1) one or more parameter objectives for a component formed with only the first material or 2) one or more parameter objectives for a multi-material component at a location of the multi-material component formed with only the first material”, “one of: 1) one or more parameter objectives for a component formed with only the second material or 2) one or more parameter objectives for a multi-material component at a location of the multi-material component formed with only the second material”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over MARKUS US 20200230744 A1, in view of Pluke WO 2019180466 A1.

Regarding claim 17, MARKUS teaches A controller of an additive manufacturing system (Fig. 1 [0021] selective laser melting additive manufacturing system, inherently have at least one controller):
accept a selection of a first material; accept a selection of a second material ([0009] [0010] [0015] powder particles are selected and provided differently to first component region and second component region);
identify one or more operating parameter values for the additive manufacturing system based on the first material and the second material ([0015] the process parameters for first region, second region and gradient transition region); and
controlling operation of the additive manufacturing system according to the one or more operating parameter values to form a component using the first material and the second material ([0014] [0015] controlling powders in different regions and controlling process parameters such as beam energy, heating to additively manufacture the part).
MARKUS does not explicitly teach the controller comprising a processor; and memory configured to store in a non-transitory state instructions executable by the processor.
Pluke teaches a controller of an additive manufacturing system comprising a processor; and memory configured to store in a non-transitory state instructions executable by the processor (Fig. 2, page 16 line 23 - page 17 line 14 the control module 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARKUS to incorporate the teachings of Pluke because they all directed to additive manufacturing. A processor will help controller to execute its functions.
MARKUS teaches:
[0021] …, FIG. 1 shows a device 1, as can find use, for example, for selective laser melting for the additive manufacture of a component, and, in particular, a rotating blade The device 1 comprises a lift table 2, on the platform of which is disposed a semi-finished product or pre-product 3, onto which material is deposited layer by layer in order to produce a three-dimensional component in the form of a rotating blade for a turbomachine. For this purpose, powder 10 that is found in a powder supply container above a lift table 9, is moved by means of a slider 8, layer by layer, over the pre-product 3 and subsequently joined to the already present pre-product 3 by melting via the laser beam 13 of a laser 4. The powder material is joined to the pre-product 3 in a powder layer via the laser 4 according to the desired contour of the component to be fabricated, so that any three-dimensional form can be produced. …
[0009] Correspondingly, in the production of the component, initially at least one first component region can be defined, such as, for example, the root region of a rotating blade, which is to have a first property profile such as, for example, a high fatigue strength. Apart from this, at least one second component region can be defined, which is to have a second property profile that differs from the first property profile, whereby, for example, the latter may involve the region of the blade element that is to have a high creep resistance. 
[0010] Correspondingly then, …, several different powders may also be used, which differ, for example, in their chemical composition and/or in the size distribution of the powder particles.
[0015] The powder particles and/or the process parameters employed for the additive manufacture can not only be provided differently between a first component region and a second component region, but can also vary within the first and/or second component region or in the region of the transitions between the first and the second component regions, so that a material gradient with continuously varying property profile can be produced in the first and/or second component region and/or in the transition region between first component region and second component region, this gradient being based on a continually varying microstructure.
Pluke teaches:
page 16 line - page 17 line 14 
Figure 2 illustrates a schematic of the control module used in embodiments of the present invention, and Figure 3 illustrates the data path through a print driver algorithm 23 which 25 is executed by the control module 20 of Figure 2, according to embodiments of the present invention. Figure 2 illustrates the relationship between the control module and aspects of the AM system 10 of Figure 1 in an example embodiment. 

    PNG
    media_image1.png
    896
    1163
    media_image1.png
    Greyscale

The control module 20 operates to receive a design file for an object to be printed. The design file may be generated by an application hosted externally with respect to the AM system 10, such as a computer-aided design (CAD) package, which specifies the geometry of an object, colour, and so on. The design file may be selected by user input provided to a user interface 23, or may be received via a computer disk or internet download, or wired or wireless transfer from another computer device.
…
The control module 20 is able to receive any further design parameters not present in the design file from a user via the user interface 22. For example, the user may specify a number of properties such as hardness, material strength, flexibility, material tolerances, force modelling, and/or a specific material composition per voxel, including 10 absolute compositions of voxels bounding transitional zones containing voxels of materials which transition in composition between the materials of the boundary voxel materials. The control module 20 operates to determine a particular target material profile, for example as described below which enables an object to be printed having the required specification.

Regarding claim 18, MARKUS further teaches the component has a gradient of the first material and the second material and the one or more operating parameter values are identified based on desired values of one or more parameter objectives at a gradient mixture location of the gradient of the first material and the second material ([0015] powder particles and process parameters vary in the region of the gradient region to achieve continuously varying property profile).

Regarding claim 19, Pluke further teaches the instructions executable by the processor are further configured to cause the processor to: accept observed data associated with a plurality of sample components formed using the first material and the second material and having a gradient of the first material and the second material; and develop an algorithm configured to output the one or more operating parameter values based on the first material, the second material, and the observed data (page 28 line 14 – page 30 line 13, page 31 lines 7-10, existing material configurations with example properties and corresponding processing parameters is populated in Production Means Information or the Materials information database as material profiles, the material profile of new material configuration with first material, second material and mix region of both materials is predicted by applying an algorithm to a suitable configuration of first material and second material that is identified by interrogates the database, based on the behavior information collected from physical testing of samples manufactured from the material configurations. The final material configuration and its material profile including the physical characteristics and process parameters is verified by physical testing – observed data).

Regarding claim 20, Pluke further teaches a model of the first material for determining parameter values of the additive manufacturing system based on one or more parameter objectives for parameters of the component and a model of the second material for determining parameter values of the additive manufacturing system based on the one or more parameter objectives are stored in a model database and used by the processor to determine the one or more operating parameter values in response to selection of the first material and the selection of the second material (page 38 line 31 to page 40 line 33, page 45 line 27 – page 47 line 30, simulation data of a plurality of action plans for specific material configuration with cost function defined by predicted material profile based on process material and the target material profile are stored for the prediction of optimal action plan that specifies the process parameters for the material configuration).

Regarding claims 11-14 and 16, MARKUS and Pluke together teach the claimed controller. Therefore, they teach the computer program for implementing the controller.

Regarding claim 15, Pluke further teaches each sample component of the plurality of sample components was formed using a set of operating parameter values of the additive manufacturing system that is different than sets of operating parameter values of the additive manufacturing system used to form the other sample components of the plurality of sample components (page 40 lines 7 – 18 a plurality of action plans with different sets of operating parameter values).

Regarding claim 1, MARKUS and Pluke together teach the claimed controller. Therefore, they teach the method steps for implementing the controller.
In addition, Pluke further teaches the observed data data includes a set of parameter values used by the additive manufacturing system to form the sample and an associated measured value for each of one or more parameter objectives for the multi-material component (page 38 line 31 to page 40 line 33, page 45 line 27 – page 47 line 30, the predictor model training data and verification data including sensed process parameters and physical testing data of material configuration samples).

Regarding claims 2-3, MARKUS and Pluke together teach the claimed controller. Therefore, they teach the method steps for implementing the controller.

Regarding claim 4, Pluke further teaches the samples of the plurality of samples are formed using the additive manufacturing system (page 16 line 23 - page 17 line 14, page 28 line 31 – page 30 line 13 samples manufactured from the material configurations).

Regarding claim 5, MARKUS further teaches the operating parameter values of the additive manufacturing system include values of one or more of a laser power ([0014] laser beam energy), a laser velocity, and a laser hatch.

Regarding claim 6, Pluke further teaches the one or more parameter objectives for one or more of the component formed with the first material, the component formed with the second material, and the multi-material component include one or both of density (page 32 lines 18 – 22 infill density) and surface roughness. 

Regarding claim 7, MARKUS and Pluke further teaches:
the one or more parameter objectives for the component formed with the first material is one of: 1) one or more parameter objectives for a component formed with only the first material (Pluke: page 28 line 14 – page 30 line 13, page 31 lines 7-10, existing material configurations with example properties and corresponding processing parameters is populated in Production Means Information or the Materials information database as material profiles, the material configurations including single material configurations) or 2) one or more parameter objectives for a multi-material component at a location of the multi- material component formed with only the first material (MARKUS: [0015] [0016] the property profile for the first material and second material of a multi-material component); and
the one or more parameter objectives for the component formed with the second material is one of: 1) one or more parameter objectives for a component formed with only the second material (Pluke: page 28 line 14 – page 30 line 13, page 31 lines 7-10, existing material configurations with example mechanical properties and corresponding processing parameters is populated in Production Means Information or the Materials information database as material profiles, the material configurations including single material configurations) or 2) one or more parameter objectives for a multi-material component at a location of the multi- material component formed with only the second material (MARKUS: [0015] [0016] the property profile for the first material and second material of a multi-material component).

Regarding claim 8, MARKUSfurther teaches the observed data from the plurality of samples having a gradient of the first material and the second material and are taken along the gradient of the first material and the second material in the multi-material component at a same gradient mixture location of each sample of the plurality of samples ([0015] the desired parameter objectives at the transition region is that a material gradient with continuously varying property profile is produced in the transition region, therefore the observed data is taken the same transition region from the multi-material samples).

Regarding claim 9, MARKUSfurther teaches the predetermined values of each of the one or more parameter objectives for the multi-material component occur at a gradient mixture location of the multi-material component that is the same as the gradient mixture location at which observed data is taken from the plurality of samples ([0015] the desired parameter objectives at the transition region is that a material gradient with continuously varying property profile is produced in the transition region, therefore the desired parameter objectives are for the same transition region location from the multi-material samples).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MARKUS in view of Pluke as applied to claims 1-9 and 11-20 above, further in view of GANAPATHIAPPAN US 20170203408 A1.

Regarding claim 10, Pluke further teaches explicitly further teach the plurality of samples having the gradient of the first material and the second material (page 28 line 14 – page 30 line 13, page 31 lines 7-10, page 38 line 31 to page 40 line 33, page 45 line 27 – page 47 line 30, the prediction model are trained with multiple samples and verified with multiple samples).
Neither MARKUS nor Pluke explicitly further teach the sample size is 5.
GANAPATHIAPPAN teaches the sample size is 5 (Fig. 6C [0217] model build with 5 samples data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARKUS and Pluke to incorporate the teachings of GANAPATHIAPPAN because they all directed to 3D printing process. Using sample size 5 will help establish parameter values based on observed data.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu CN 107695346 A teaches testing material properties at different part of sample with gradient region.
Tan CN 110238404 A teaches hetero-material selective melting with gradient transition region.
Martin DE 102018202723 A1 teaches different process in different area for different property profiles.
Grotjohn US 20170067154 A1 teaches determining first portion of component with first material and 2nd portion of component with 2nd material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115




/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115